Judgment of conviction and order affirmed. All concur, except Clark, J., who dissents and votes for reversal on the law on the ground that there is not sufficient corroboration of the complainant and that there is no evidence that the complainant is not the wife of the defendant, and Taylor, J., who dissents and votes for reversal on the law upon the sole ground that there is no proof of the non-marriage of the complainant and the defendant. Present — Hubbs, P. J., Clark, Sears, Crouch and Taylor, JJ.